Citation Nr: 1536925	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to March 1973 and from July 1973 to April 1974, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

PTSD

The claim for a rating in excess of 50 percent for PTSD was previously before the Board in October 2014.  As noted in the October 2014 Board remand, VA treatment records dated subsequent to July 2009 have not been associated with the claims file.  The Board further notes that Vet Center records dated from January 2013 until August 2013 were previously associated with the electronic record.  According to the August 2013 note, it was stated that the Veteran's case was being transferred to an inactive status.  

In the October 2014 remand the Board remanded the claim in order to obtain a new VA examination and to request that additional VA treatment records be associated with the claims file.  Although the Veteran underwent a VA examination in January 2015, there is no indication that the AOJ attempted to obtain any VA records, to include any additional records from the Vet Center.  See Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).  Further, the January 2015 VA examiner indicated that the Veteran restarted treatment with VA for PTSD and depression in January 2014.  Therefore, the claim must be remanded for that development.  See Stegall v. West, 11 Vet. App. 268 (1998).  

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a RO rating decision dated in April 2008 the Veteran was denied entitlement to total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran did not appeal this decision.  However, according to the 2015 VA examination report, the examiner reported that the Veteran was working for a home improvement store from 2009 to 2013, but was "fired for bad attitude."  The examiner further stated that the Veteran was still self-employed as a remodeler and continues to do that part time, about 20-25 hours per week, which the examiner noted was gainful employment.  According to a statement received in February 2015, the Veteran indicated that he would be fired.  Taking Rice into consideration, the Board is construing these statements and evidence to be a new claim for a TDIU.  Therefore, the issue of entitlement to TDIU has once again been raised during the course of the appeal.  As any decision with respect to the claims for an increased rating for PTSD may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claim for an increased rating on appeal; as such, adjudication of the TDIU claim is deferred until adjudication of the increased rating claim.  On remand, the Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability. 
Accordingly, the case is REMANDED for the following actions:


1.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion. 

2.  Obtain VA treatment records dated since July 2009 and any additional records dated from August 2013 from the Vet Center.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case that includes the relevant laws regarding entitlement to a TDIU, and should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






